Citation Nr: 0008580	
Decision Date: 03/30/00    Archive Date: 04/04/00

DOCKET NO.  94-14 009	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to an effective date prior to April 25, 1994, for 
a total disability rating based on unemployability due to 
service-connected disabilities.


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart


WITNESSES AT HEARINGS ON APPEAL

Appellant and S. S.


ATTORNEY FOR THE BOARD

J. W. Loeb, Counsel

INTRODUCTION

The veteran served on active duty from March 1962 to March 
1972.  This case, which included the issues of entitlement to 
service connection for heart disease secondary to exposure to 
Agent Orange or to service-connected post-traumatic stress 
disorder (PTSD), entitlement to an increased evaluation for 
PTSD, entitlement to a total disability rating based on 
unemployability, and entitlement to payment of private 
hospital care under the provisions of 38 C.F.R. §§ 17.50b and 
17.80, was remanded by the Board of Veterans' Appeals (Board) 
in March 1996 to the Department of Veterans Affairs (VA) 
Regional Office (RO) in Detroit, Michigan, for additional 
development.  A June 1998 supplemental statement of the case 
denied an increased evaluation for PTSD and denied payment of 
private hospital care under the provisions of 38 C.F.R. 
§§ 17.50b and 17.80.  An August 1999 rating decision granted 
service connection for angina pectoris on the basis of 
aggravation resulting from the veteran's service-connected 
psychiatric disability, effective October 10, 1991.  The RO 
determined that the disorder was 60 percent disabling, that 
the pre-existing level of disability was 30 percent and that 
a 30 percent evaluation was warranted on the basis of 
aggravation.  

A December 1999 rating decision granted a total disability 
rating based on unemployability, under the provisions of 
38 C.F.R. § 3.321(b)(1) (1999), and granted basic eligibility 
to Dependents' Educational Assistance, both of which became 
effective April 25, 1994.  A December 1999 supplemental 
statement of the case denied an effective date prior to April 
25, 1994, for entitlement to a total disability rating based 
on unemployability.  According to a statement from the 
veteran received by VA in February 2000, he is satisfied with 
the decisions made on all certified issues except for 
entitlement to an effective date prior to April 25, 1994, for 
a total disability rating based on unemployability.  
Consequently, the only issue on appeal is the issue noted on 
the title page.





FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
determination of the issue on appeal has been obtained by the 
RO.

2.  The veteran's claim for a total disability rating based 
on unemployability due to service-connected disabilities was 
received by VA on August 28, 1992, and clinical evidence of 
total disability was shown on VA hospitalization beginning on 
November 26, 1991.


CONCLUSION OF LAW

The requirements for an effective date of November 26, 1991, 
for the award of a total disability rating based on 
unemployability due to service-connected disabilities have 
been met.  38 U.S.C.A. §§ 5107(a), 5110 (West 1991); 
38 C.F.R. §§ 3.321, 3.400 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran's claim is well grounded within the meaning of 
38 U.S.C.A. § 5107(a) (West 1991).  Additionally, the facts 
relevant to the claim have been properly developed and the 
statutory obligation of VA to assist the veteran in the 
development of his claim has been satisfied.  38 U.S.C.A. 
§ 5107(a).

According to a January 1998 VA Form 21-8940, the veteran had 
completed the eleventh grade and had been self employed as a 
gas station owner and automobile reconditioning business 
owner.  He last worked full-time on September 30, 1991.

As noted above, an August 1999 rating decision granted 
service connection for angina pectoris, and a 30 percent 
evaluation was assigned effective October 10, 1991.  A claim 
for a total disability rating based on unemployability due to 
service-connected disabilities was received by VA on August 
28, 1992.  A total disability rating was granted by rating 
decision dated in December 1999, effective April 25, 1994.  

According to the applicable law and regulation, the effective 
date of increased disability compensation is the earliest 
date as of which it is factually ascertainable that an 
increase in disability had occurred if the claim is received 
within one year from such date; otherwise, it is the later of 
the date of receipt of the claim or the date entitlement 
arose.  38 U.S.C.A. § 5110(b)(2); 38 C.F.R. § 3.400(o)(2).  

The veteran was hospitalized at Botsford General Hospital 
from September 30 to October 8, 1991, due to a large acute 
inferior and posterior wall myocardial infarction; it was 
noted that the veteran had post-infarction angina.  The 
veteran was transferred to a VA hospital on October 8, 1991, 
where he underwent cardiac catheterization and angioplasty.  
The discharge diagnoses were status post inferior-posterior 
wall myocardial infarction, unstable angina, and mild 
congestive heart failure.

The veteran was hospitalized at a VA medical center from 
November 26, 1991, to January 8, 1992, due to psychiatric 
problems.  He said that he had had multiple social stressors 
that had made him feel increasingly depressed, especially 
over the previous two years, and had gotten worse after his 
heart attack.  He said that he had opened his own automobile 
detailing shop, which he was in the process of losing.  On 
mental status examination, the veteran indicated that he was 
very depressed.  It was noted that he looked very sad and 
became very animated when talking about Vietnam.  It was 
reported that the veteran often isolated himself on the ward 
and was often very volatile in group therapy; he was 
described as pro-staff and pro-treatment.  The discharge 
diagnoses were PTSD, major depression, and status post 
myocardial infarction and cardiac catheterization in 
September 1991.  Global assessment of functioning (GAF) was 
35.  The examiner concluded that the veteran would need 60 
days of convalescence before considering a return to 
employment and that, because of symptomatology such as the 
veteran's tendency to isolate himself, it was doubtful that 
he could work with others, especially not authority figures.  

According to a March 1992 statement from Robert J. Stomel, 
D.O., a cardiologist at Botsford General Hospital, the 
veteran had been hospitalized in September 1991 for a massive 
myocardial infarction.  He continued to have post-infarction 
angina pectoris despite receiving thrombolytic therapy.  Dr. 
Stomel noted that the veteran was having recurrent chest 
pain.

The veteran underwent cardiac catheterization with coronary 
arteriography at a VA medical center later in March 1992.  He 
said that although his cardiac pain never subsided 
completely, it had been worse recently and came on with 
minimal activity.  The veteran indicated that the pain could 
last for hours and was somewhat relieved by the addition of 
Isordil to his medical regimen.  It was noted that a recent 
stress thallium showed an inferior wall, predominantly fixed, 
defect with minimal redistribution inferiorly and laterally.  
The conclusion was that the veteran had single vessel 
coronary disease with an approximately 50-60 percent stenosis 
in the proximal obtuse marginal and a 50 percent mid right 
coronary stenosis.

A July 1992 disability decision of the Social Security 
Administration (SSA) granted disability benefits, effective 
September 30, 1991, for a primary diagnosis of anxiety 
related disorders; no secondary diagnosis was established.

According to a July 1992 psychiatric report from B. Baddigam, 
M.D., the veteran said that he had had Vietnam related 
nightmares of people being maimed and blown to pieces for 
many years, which woke him up in the middle of the night 
sweating and nervous.  The veteran also noted problems with 
isolation, anger, frequent crying spells, and insomnia.  He 
was living by himself, had no friends, and had minimal 
contact with his family.  His affect was appropriate, his 
mood was anxious and depressed.  PTSD was diagnosed, and GAF 
was 50.

On VA examination of the heart in March 1993, it was noted 
that there was a normal sinus rhythm with no murmurs.  Blood 
pressure was 170/88.  An electrocardiogram was considered 
abnormal; X-rays were negative.  The diagnosis was coronary 
artery disease, Class I.  On VA PTSD examination in March 
1993, the veteran said that he had not worked since his 
myocardial infarction on September 30, 1991.  He was divorced 
and denied any social life, although he said that he had a 
girl friend.  He was described as withdrawn and somewhat 
dysphoric.  The diagnoses were PTSD; depression, not 
otherwise specified; and status post cardiac percutaneous 
angioplasty.  GAF was 75.  

VA outpatient records dated from April 1993 to May 1994 
reveal that the veteran had a lot of anger, especially at VA.  
It was noted in October and December 1993 and in February 
1994 that the veteran was irritable and that his mood was 
sad.

The veteran testified before the undersigned at a personal 
hearing at the RO in March 1994 on the issues on appeal at 
that time, which included entitlement to a total disability 
rating based on unemployability.

According to an April 1994 treatment record from Dr. Stomel, 
the veteran had daily chest pain even at rest, which 
decreased with nitroglycerin.  The veteran's chest pain and 
pressure sensations often occurred after a "stressful and 
anxious event."  It was noted that a repeat heart 
catheterization two years earlier demonstrated minimal 
coronary artery disease.  The assessments were status post 
MI, recurrent angina, and questionable occlusive disease 
versus spasm.  A May 1994 statement from Dr. Stomel reveals 
that the veteran underwent heart catheterization on April 25, 
1994,which revealed a 50 percent coronary artery lesion in 
the RCA and a 30 percent lesion in the circumflex vessel.  It 
was noted that the veteran had very frequent episodes of 
chest pain, which were almost always related to stress.  Dr. 
Stomel concluded that the veteran had stress-related coronary 
artery spasm on top of fixed disease.  

According to a January 1996 statement from Dr. Stomel, who 
had reviewed the veteran's medical records, the veteran had 
had a very large acute myocardial infarction in September 
1991 with severe post-infarction angina and congestive heart 
failure.  Dr. Stomel noted that the VA hospital conclusion in 
October 1991 that the veteran was "Killip I" was incorrect 
because, by definition, a patient with an acute myocardial 
infarction and congestive heart failure is Killip Class II, 
III, or IV.  Dr. Stomel concluded that the veteran was either 
Killip II or III.  Dr. Stomel also noted that the results of 
an exercise stress test in 1993 indicated a very poor 
functional status for a man the veteran's age and that the 
"fixed defect" noted on the thallium portion of the stress 
test indicated myocardial damage.  

A VA staff psychiatrist and a VA staff psychologist noted in 
a February 1996 statement that the veteran had received group 
therapy at a VA medical center for his psychiatric disability 
since 1991 and that, at times, his psychiatric symptoms had 
been severe.

The above evidence reveals that the veteran was hospitalized 
for a myocardial infarction on September 30, 1991, which was 
the day that he stopped working, and he was subsequently 
awarded service-connection for angina pectoris, effective 
October 10, 1991.  

He was hospitalized for his psychiatric disability from 
November 26, 1991, to January 8, 1992.  It was noted during 
this hospitalization that the veteran complained of severe 
depression, and he was described as looking very sad.  His 
GAF at hospital discharge was 35, and it was concluded that 
it was doubtful that he could work with others.  Dr. Stomel 
indicated in treatment records and statements in March 1992, 
April and May 1994, and January 1996 that the veteran had 
recurrent angina.  A July 1992 decision of SSA granted 
disability benefits effective September 30, 1991, with a 
primary diagnosis of anxiety related disorder.  Additionally, 
a February 1996 statement from a VA psychiatrist and a VA 
psychologist notes that the veteran's psychiatric symptoms 
could be severe at times.  Despite the findings on VA heart 
and psychiatric examinations in March 1993 that the veteran's 
heart disease was Class I and his GAF was 75, the Board finds 
that the evidence as a whole shows that the veteran's 
service-connected PTSD and angina pectoris rendered him 
unemployable from November 26, 1991, the day of his hospital 
admission for psychiatric disability.  Since the claim for a 
total rating based on unemployability was received less than 
one year later, the proper effective date of entitlement to a 
total disability rating based on unemployability due to 
service-connected disabilities is November 26, 1991.

The Board has also considered whether the total rating should 
be made effective from the date of the veteran's hospital 
admission in September 1991 because of a myocardial 
infarction but has determined that the preponderance of the 
evidence is against the assignment of an effective date 
earlier than November 26, 1991.  In this regard, the Board 
notes that the veteran has not been granted service 
connection for the myocardial infarction and that the pre-
existing level of disability due to angina pectoris, 30 
percent, is not for consideration in determining when the 
veteran became unemployable due to service-connected 
disabilities.  The increase in severity of the service-
connected psychiatric disability entitling the veteran to a 
total rating based on unemployability was not shown until 
November 26, 1991, when the veteran was hospitalized for 
psychiatric treatment.

 
ORDER

An effective date of November 26, 1991, for a total 
disability rating based on unemployability due to service-
connected disabilities is granted, subject to the controlling 
regulations applicable to the payment of monetary benefits.



		
	SHANE A. DURKIN 
	Member, Board of Veterans' Appeals



 
- 8 -


- 1 -


